t c memo united_states tax_court estate of sylvia p goldman deceased marsha goldberg and linda tanenbaum co-executrices petitioner v commissioner of internal revenue respondent docket no filed date gerald n daffner for petitioner marcie b harrison and theodore r leighton for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a deficiency in petitioner's estate_tax in the amount of dollar_figure and an accuracy-related_penalty for negligence under sec_6662 in the amount of dollar_figure after concessions the issues before the court are as follows whether the value of funds ie dollar_figure paid to recipients of sixteen dollar_figure checks drawn on the decedent's checking account by her attorney-in-fact is includable in the gross_estate we hold that it is includable whether the value of funds ie dollar_figure paid to recipients of two dollar_figure checks drawn on the decedent's checking account by her attorney-in-fact is includable in the gross_estate we hold that it is includable whether petitioner is liable for an accuracy-related_penalty for negligence in the amount of dollar_figure we hold that petitioner is liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of settled issues and the stipulation of facts are incorporated by this reference all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the estate petitioner had a mailing address and the co- executrices resided in new york new york at the time the petition was filed sylvia goldman decedent resided in new york new york in the years prior to her death in decedent had two children marsha goldberg and linda tanenbaum marsha was married to richard goldberg and linda was married to jay tanenbaum decedent also had four grandchildren marsha and richard's children caren and andrew goldberg and linda and jay's children steven and susan tanenbaum in the fall of decedent was diagnosed with breast cancer on date decedent executed a citibank consumer power_of_attorney exercisable by marsha and or linda this document was a standard form that citibank provided to customers seeking to give a third party the authority to conduct banking transactions it provided in pertinent part i sylvia p goldman make linda g tanenbaum and marsha g goldberg my legal_representative called an attorney-in-fact and referred to in this document as the attorney to do the following business with citibank n a the bank in my name to open and or operate any one or more deposit or other accounts in my name or any other name including the name of the attorney to deposit money checks notes and other instruments for the payment of money to endorse any of these instruments with my name for the purpose of cashing or depositing them or paying them to other persons including the attorney to write and sign checks and other instruments to be paid_by the bank to give orders for the withdrawal transfer or other use of money on deposit at the bank or otherwise available to me i give my attorney full authority to do anything he or she considers necessary and proper to conduct this business with the bank even if it is for the attorney's own benefit as if i were personally doing it on date decedent was admitted to lenox hill hospital in new york to have a mastectomy the operation was performed on date and decedent was discharged from the hospital on date on date decedent suffering from shortness of breath was again admitted to lenox hill hospital tests revealed a large cancerous mass on her chest wall and she was discharged from the hospital on date from november through date decedent wrote the following checks drawn on her citibank account check number date on check dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee st jude children's research hospital anti-def league american red cross greater n y israel cancer research fund jewish guild for blind american red mogan david israel a a r p health ins program east 68th st co b smith sons tower chemists at t linda tanenbaum susan h tanenbaum steven e tanenbaum marsha goldberg cash steven tanenbaum linda g tanenbaum n y telephone susan h tanenbaum caren j goldberg marsha richard goldberg linda jay tanenbaum adam r roberts beth n roberts andrew n goldberg steven e tanenbaum blue cross blue shield memo notation contribution contribution contribution contribution contribution contribution december apr date invoice billing date inv date -- -- -- -- happy 21st b happy b due_date happy chanukah happy chanukah happy chanukah happy chanukah happy chanukah happy chanukah happy chanukah happy chanukah on date decedent was readmitted to lenox hill hospital where she remained until her death on date marsha visited decedent regularly linda however was preoccupied with caring for her son who had recently undergone a bone marrow transplant thus she did not spend as much time with decedent decedent's condition slowly worsened when she had enough strength however she enjoyed getting out of bed and writing checks on date decedent wrote the following checks check number date on check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee illegible brokerage corp n y times town club chemical credit services dr victor j sendax georgia dept of revenue memo notation -- inv due dollar_figure gerald n daffner invoice seymour j goldman dec'd sylvia p goldman georgia tax exam on date marsha wrote the following checks check number date on check payee amount dollar_figure steven e tanenbaum big_number susan h tanenbaum big_number andrew goldberg trust big_number richard goldberg big_number marsha goldberg big_number caren goldberg trust big_number jay h tanenbaum big_number linda g tanenbaum memo notation gift gift gift gift gift gift gift gift from date through date decedent wrote the following checks check number date on check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee amount adam r roberts maria falcon maid abt metropolitan opera american express lenox hill news delivery maria falcon maid con edison aarp health insurance maria falcon maid marsha goldberg linda g tanenbaum caren j goldberg steven e tanenbaum susan tanenbaum andrew n goldberg memo notation happy b week ending date -- closing date week ending date january merry x-mas -- -- -- -- -- -- although dated in these checks were paid_by the bank in january of and the sequence of the check numbers indicates that they were written in therefore we find that these checks were written in on date decedent began feeling much weaker and on date the hospital started her on a program of chemotherapy although decedent remained mentally alert she was experiencing considerable pain and greater difficulty breathing from january through date marsha wrote the following checks check number date on check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee linda g tanenbaum caren goldberg trust acct andrew goldberg trust con edison richard goldberg marsha goldberg susan h tanenbaum jay h tanenbaum linda g tanenbaum steven e tanenbaum chemical bank gold master card lenox hill news marsha goldberg at t mount hebron cemetery bloomingdales the new york times tower chemists n y telephone memo notation reimbursement of expenses gift gift -- gift gift gift gift gift gift -- -- reimbursement of expense sec_12 -- -- -- -- -- on date decedent's health deteriorated significantly and it became clear that her death was imminent on that date her physician executed a form that indicated decedent lacked the mental capacity to make medical decisions and marsha executed a form that authorized decedent's physicians to withhold resuscitation in the event of heart and or lung failure also on that date several family members deposited the following six checks written by marsha check number date on check date of deposit date paid amount dollar_figure big_number big_number big_number big_number big_number payee steven e tanenbaum susan h tanenbaum susan h tanenbaum linda g tanenbaum linda g tanenbaum steven e tanenbaum decedent went into a coma on date on that day family members deposited the following eight checks written by marsha check number date on check date of deposit date paid amount dollar_figure payee caren goldberg trust acct big_number big_number big_number big_number big_number big_number big_number andrew goldberg trust andrew goldberg trust richard goldberg marsha goldberg richard goldberg marsha goldberg caren goldberg trust on date jay tanenbaum deposited two dollar_figure checks decedent died on date her will which named marsha and linda as executrices provided for specific bequests to susan tanenbaum steven tanenbaum caren goldberg and andrew goldberg each in the amount of dollar_figure all of decedent's personal effects and the residue of her estate were to be divided equally between marsha and linda on date marsha and linda signed the estate's estate_tax_return which was postmarked date they did not report the funds paid to recipients of the sixteen dollar_figure checks and of the two dollar_figure checks neither marsha nor linda reviewed the return or scrutinized its accuracy on date respondent issued a notice determining an estate_tax deficiency of dollar_figure this deficiency was attributable to respondent's determination that petitioner had failed to properly include in the gross_estate the value of several assets including the value of the funds paid to recipients of the sixteen dollar_figure checks and of the two dollar_figure checks respondent also determined an accuracy-related_penalty for negligence under sec_6662 in the amount of dollar_figure respondent determined that petitioner negligently failed to report six bank accounts with an aggregate value of dollar_figure and understated funds in one account by dollar_figure inclusion of these items resulted in a dollar_figure increase in tax on date petitioner filed its petition on date petitioner and respondent executed a stipulation of settled issues in which petitioner conceded several of respondent's determinations opinion petitioner in its petition disputed respondent's disallowance of a dollar_figure deduction for decedent's cleaning expenses and a dollar_figure deduction for her rental expenses it also disputed respondent's determination that one of petitioner's bank accounts had a balance of dollar_figure instead of dollar_figure the amount that was reported on the estate's tax_return petitioner however offered no evidence at trial to refute these determinations and failed to address these issues in its briefs accordingly petitioner has not satisfied its burden_of_proof on these items and respondent's determinations with respect to these issues are sustained rule b 66_tc_850 we now turn to the contested issues in this case i includability of the sixteen dollar_figure checks we must first determine whether the value of the funds ie dollar_figure paid to recipients of sixteen dollar_figure checks written by marsha is includable in the gross_estate the gross_estate includes the value of all property to the extent that the decedent had an interest in it at the time of her death sec_2033 the amount of cash belonging to the decedent at the date of his death whether in his possession or in the possession of another or deposited with a bank is included in the decedent's gross_estate sec_20_2031-5 estate_tax regs state law determines the extent of a decedent's interest in property 287_us_103 petitioner contends that decedent intended to make dollar_figure gifts to family members and that the power_of_attorney authorized marsha to make such gifts we hold that decedent did not intend to make these transfers and that marsha had no authority to make them a decedent's intent to make gifts we must determine under new york law whether the sixteen dollar_figure checks that marsha wrote to various family members were valid and completed gifts 461_us_677 932_f2d_109 2d cir affg tcmemo_1989_493 according to the new york court_of_appeals new york's highest court a gift is valid only if donative_intent delivery and acceptance are established see eg gruen v gruen n e 2d t he proponent of a gift has the burden of proving each of these elements by clear_and_convincing evidence id citations omitted petitioner offered the testimony of richard linda and marsha to establish decedent's intent richard testified that he was in decedent's hospital room when she asked marsha to make gifts to family members our analysis of the record as set forth below leads us to conclude that this event never occurred linda's testimony was vague and unconvincing she stated that decedent intended to make gifts to family members but could not recall whether it was marsha or decedent that provided her with this information marsha's testimony however is the key element in our determination whether decedent intended to make these transfers marsha testified that decedent kept her checkbook at the hospital and that she and decedent wrote their checks out of this checkbook the record indicates however that on date decedent wrote checks numbered and on date marsha wrote eight dollar_figure checks numbered and and from date through date decedent wrote checks with numbers ranging from to the check numbers would not be so out of sequence if they were written as marsha says only days apart and out of the same checkbook when marsha was asked on direct examination why the dollar_figure checks dated date were not deposited by her and the other donees until january she replied that we were all supposed to go away for christmas so the only thing i could think of is that we went away we do not believe that the family went on an extended vacation during the period decedent was in the hospital moreover we find it curious that all eight of the check recipients held their dollar_figure checks for more than a month and that seven of the eight recipients deposited their checks during the 2-day period immediately preceding decedent's death a further review of the facts reveals additional reasons to doubt marsha's testimony on date marsha wrote eight dollar_figure checks to family members yet during the weeks prior to date decedent wrote checks to family members ie as birthday gifts chanukah gifts etc in amounts ranging from dollar_figure to dollar_figure during the 3-week period after date decedent wrote six checks to family members in amounts ranging from dollar_figure to dollar_figure also during this period she wrote a dollar_figure birthday gift check to adam roberts and a dollar_figure christmas gift check to maria falcon her maid decedent undoubtedly was willing and able to write her own gift checks during this period the fact that she did not write any of the dollar_figure checks is probative of her lack of intent a more plausible explanation is that marsha wrote these checks in january and backdated them indeed the check numbers and marsha's testimony would lead us to this conclusion the parties however have stipulated that the dates shown on the checks are the dates such checks were written therefore we will accept their stipulation despite our skepticism marsha however asks us to believe that her gravely ill mother chose personally to write numerous checks of modest amounts to family members and routine checks to creditors yet delegated to marsha the pleasure of writing checks of large amounts to family members in essence marsha's testimony did not have that reasonableness and probability in view of all the circumstances as would naturally lead to the belief that a gift had been made and intended in re sherman n e cf mckeon v van slyck n e glasberg v krauss n y s 2d a d dept ny jur 2d gifts sec_5 stating that courts look with suspicion upon gifts alleged to have been made by a donor who is dead and therefore unable to corroborate or deny the claim therefore we conclude that petitioner has not met its burden of establishing by clear_and_convincing evidence decedent's intent to make gifts b marsha's authority pursuant to the power_of_attorney we must next determine whether the power_of_attorney authorized marsha to execute gifts on behalf of decedent we turn to the law of new york to analyze the scope of the power_of_attorney 309_us_78 948_f2d_895 4th cir revg tcmemo_1989_511 the new york court_of_appeals has not considered whether a power_of_attorney may confer the authority to make gifts where the power_of_attorney does not explicitly so state where the highest court in the state has not ruled on a particular point our task is to give proper regard to the relevant rulings of the state's lower courts in determining the law 387_us_456 in recent cases involving gifts by attorneys-in-fact to themselves and third parties lower new york courts have consistently invalidated the transfers absent a showing that the power_of_attorney explicitly authorized them see semmler v naples n y s 2d a d dept moglia v moglia n y s 2d a d dept matter of griffin n y s 2d surr ct estate of iannone n y s 2d surr ct estate of debelardino n y s 2d surr ct affd n y s 2d a d dept gaughan v nickoloff n y s 2d sup ct in re robertson's estate n y s 2d surr ct in semmler the decedent's son acting pursuant to a power_of_attorney closed all of the decedent's bank accounts prior to her death and deposited the funds in an account held jointly by himself and his sister the decedent's grandchildren who were also beneficiaries under the will brought suit to have the diverted funds declared an asset of the estate the appellate division affirmed the supreme court's judgment that the funds were an asset of the estate the appellate division noted that the power_of_attorney did not explicitly authorize gifts and held that no valid gift was made the court stated that an agent may not make a gift to himself or a third party of the money or property which is the subject of the agency relationship semmler v naples supra citations omitted in porges v united_states mortgage and trust co n e the new york court_of_appeals invalidated an agent's transfer of his principal's money to himself the court held that a power_of_attorney cannot be enlarged by implication or construction to authorize a transfer of the principal's property to the agent porges v united_states mortgage and trust co supra pincite emphasis added it further held that a power_of_attorney is to be construed according to the natural meaning of the words in view of the purpose of the agency and the needs to its fulfillment the authority within it under such construction is not to be broadened or extended and the sole right of a court is to ascertain through the rule stated and apply the authority porges v united_states mortgage and trust co supra pincite cf matter of zalewski n e 2d ny jur agency and independent contractors sec_66 petitioner's power_of_attorney authorized the attorney-in- fact to do anything he or she considers necessary and proper to conduct this business with the bank emphasis added t his business refers to the explicit grant of authority to open and close accounts deposit and withdraw money and write checks applying the holdings of new york's lower courts and considering the new york court of appeals' holding in porges that powers of attorney are not to be enlarged by implication or construction we conclude that a new york court would invalidate the transfers in the present case the court would apply the rule set out in semmler v naples supra and invalidate purported gifts by the attorney-in-fact absent explicit authority in the power_of_attorney instrument the power_of_attorney in the present case did not explicitly or implicitly authorize marsha to make gifts of decedent's funds thus no valid gifts were made and decedent retained the right to the funds we further conclude that the new york court_of_appeals would be particularly reluctant to imply broad authority in citibank's standard two-page fill-in-the-blanks form petitioner argues that a new york court might ratify the gifts because they benefit the estate by reducing its federal estate_tax liability it bases its argument on matter of cohen an unreported surrogate's court opinion the court stated to the extent the petition seeks the ratification of various gifts amounting to sums far in excess of the annual exclusion made by the attorney-in-fact on behalf of rose j cohen during the years through the relief requested is denied the power_of_attorney heretofore described was executed in statutory short_form and contains no expressed power for gift giving in these circumstances the power_of_attorney conferred no such authority upon the attorney-in-fact and those gifts were accordingly unauthorized and their ratification is denied moglia v moglia ad2d n y law j date pincite this language is subject_to varying interpretations petitioner contends that the court in matter of cohen ratified the gifts to the extent they did not exceed the annual exclusion amount respondent on the other hand contends that the court invalidated the transfers entirely even if we were to accept petitioner's interpretation matter of cohen is distinguishable from the present case in matter of cohen the decedent for over years had annually given dollar_figure gifts to her children and grandchildren petitioner however has presented no evidence to demonstrate such a pattern of inter_vivos transfers to family members therefore we reject petitioner's argument because we have found that no valid gifts were made the value of the funds totaling dollar_figure was includable in decedent's gross_estate pursuant to sec_2033 ii includability of the two dollar_figure checks respondent determined that the value of funds ie dollar_figure paid to recipients of two dollar_figure checks was includable in decedent's gross_estate pursuant to sec_2031 and sec_2033 the taxpayer bears the burden of proving that respondent's determination is erroneous rule a 290_us_111 marsha wrote one dollar_figure check to herself and one to linda petitioner argues and marsha testified that the checks were reimbursements for amounts marsha and linda expended on decedent's behalf and alternatively that the transfers constituted valid and complete gifts respondent contends that these transfers were not for reimbursement and did not constitute valid and complete gifts thus respondent argues decedent retained an interest in the funds and the amounts were properly includable in the gross_estate petitioner has not carried its burden_of_proof although it claims that marsha and linda paid for decedent's hairdressers doctors housekeepers doormen moving people and manicurists it has not produced any records to substantiate its claim it produced no cancelled checks or receipts moreover neither marsha nor linda could recall whether they had actually spent dollar_figure each in fact linda testified that decedent intended that some of the money was to be used for future outlays therefore we reject petitioner's argument and find that the transfers were not reimbursement for expenditures made on behalf of decedent we also reject petitioner's alternative argument that the transfers qualified as gifts the purported gifts fail due to an absence of sufficient evidence of decedent's intent and marsha's lack of authority to make a gift accordingly we sustain respondent's determination that the value of funds ie dollar_figure represented by the dollar_figure checks paid to marsha and linda is includable in the gross_estate pursuant to sec_2033 iii accuracy-related_penalty for negligence under sec_6662 respondent contends that petitioner was negligent in understating its tax_liability sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax to which the section applies sec_6662 the section applies to among other enumerated items the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 construing the predecessor to the current sec_6662 it includes the failure to make a reasonable attempt to comply with the internal_revenue_code as well as a failure by the taxpayer to keep adequate books_and_records or substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioner bears the burden of proving it was not negligent rule a 39_f3d_402 2d cir affg tcmemo_1993_480 petitioner failed to include in the gross_estate the value of six bank accounts it also undervalued an account by dollar_figure petitioner contends that in an estate exceeding dollar_figure million such an inadvertent omission dollar_figure do es not justify imposition of the addition_to_tax sec_6662 however does not have a de_minimis exception therefore we reject this argument marsha testified that she relied on her accountant to prepare the return although a taxpayer is not liable for the negligence_penalty if reasonable_cause is established a mere showing of reliance on professional advice will not suffice sec_1_6664-4 income_tax regs in order to serve as a defense the reliance on professional advice must be reasonable see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 marsha and linda neither read nor understood the estate's tax_return when they signed it marsha testified i'm just one of those people that the accountant or lawyer tells me to sign the return i guess i just signed it it is well established that such blind reliance on a professional does not establish reasonable_cause see 66_tc_817 remanded on other grounds 603_f2d_491 5th cir georgiou v commissioner tcmemo_1995_546 nor was it shown here that the accountant was furnished with all the information necessary to prepare the return for petitioner in an accurate fashion accordingly we sustain respondent's determination decision will be entered under rule
